PER CURIAM.
Plaintiff has appealed a final decree dismissing with prejudice his third amended complaint by which he seeks a judicial declaration of his rights under an insurance contract issued by appellee insurance company to appellee credit union, together with an accounting, injunctive and other relief.
We have carefully considered the original and all amended complaints filed by appellant which were successively dismissed because of their failure to allege grounds entitling plaintiff to the relief prayed. We are constrained to the view that each of the complaints was fatally defective for the reasons set forth in the trial court’s order of April 8, 1965. No justiciable issues be*437'tween plaintiff and defendants are sufficiently alleged, and it affirmatively appears that plaintiff’s cause of action, if any, is •at law on the insurance contract referred to in the complaints, a copy of which is .attached thereto as an exhibit.1 Under the circumstances, the decree appealed is affirmed.
RAWLS, C. J., and WIGGINTON, and CARROLL, DONALD K., JJ., concur.

. Colby v. Colby (Fla.App.1960), 120 So.2d 797; Columbia Casualty Co. v. Zimmerman (Fla.1952), 32 So.2d 338.